Title: To Benjamin Franklin from Jonathan Williams, Jr., 21 September 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes Sept. 21. 1782
The Bearer of this Mr Natl Nelson is the son of a particular Friend of mine now here, & his Object is a Visit to the other parts of his Family in Ireland. This young Gentleman lately arrived from Philadelphia whither he will probably return after having seen his Friends & reestablished his Health, which is another motive for his present Journey.
I beg sir you will please to grant Mr Nelson the necessary Passport and your notice & Civility to him during his stay will much oblige Dear & hond sir Your dutifull & affece Kinsman
Jona Williams J.
His Excelly Doctor Franklin.
  
Notation: Jona. Williams Sept. 21st. 1782
